 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                               ***
 7    CAPITAL ONE, NATIONAL                               Case No. 2:17-cv-00604-RFB-NJK
      ASSOCIATION, a national banking
 8    association,
 9                       Plaintiff,                                  ORDER

10            v.
11
      SFR INVESTMENTS POOL 1, LLC, a
12    Nevada limited liability company; and
      ANTHEM             COUNTRY      CLUB
13    COMMUNITY, ASSOCIATION, a Nevada
      nonprofit corporation,
14
                        Defendants.
15

16    SFR INVESTMENTS POOL 1, LLC, a
      Nevada limited liability company,
17
             Counter-Claimant/Cross-Claimant,
18
              v.
19
      CAPITAL          ONE,        NATIONAL
20    ASSOCIATION,      a   national  banking
      Association; LEON BENZER, an individual;
21    UNITED STATES OF AMERICA,
22                   Cross-Defendants,
                    Counter-Defendants.
23

24      I.         INTRODUCTION
25
             Before the Court are Defendant SFR Investments Pool 1, LLC (“SFR”) Objection/Appeal
26
     of the Honorable Daniel J. Albregts’s Order and Counter-Defendant United States of America’s
27
     Motion for a Preliminary Injunction. ECF Nos. 174, 190.
28
 1

 2      II.      PROCEDURAL BACKGROUND

 3            Plaintiff Capital One, National Association (“Capital One”) filed its Complaint against

 4   Defendants on February 24, 2017, seeking quiet title and assignment of rents related to a Las Vegas
 5
     Property. On June 26, 2017, SFR filed an Answer, alleging a cross-claim against the United States
 6
     and Defendant Leon Benzer and a counter-claim against Capital One. ECF No. 18.
 7
              On September 27, 2018, Capital One filed a Motion for Default Judgment against Leon
 8
     Benzer. ECF No. 99. On January 15, 2019, the Court granted the Motion for Default Judgment
 9

10   with respect to Capital One’s cross-claim from case number 2:17-cv-00916-KJD-CWH. The

11   Default Judgment did not affect the rights of any other parties.
12            On January 15, 2019, the Court granted the parties’ joint motion to stay proceedings until
13
     after the parties had an opportunity to complete settlement negotiations and attend a settlement
14
     conference with the magistrate judge. ECF No. 127. On August 27, 2019, a hearing was held before
15
     the Honorable Daniel J. Albregts regarding several discovery-related motions. ECF No. 169.
16

17   During the hearing, Judge Albregts ruled on several motions on the record, including a motion

18   awarding attorneys’ fees to Capital One for SFR’s discovery violation pursuant to Federal Rule

19   of Civil Procedure 37(a)(5)(A). Id. On September 9, 2019, SFR filed an objection to Judge
20   Albregts’s order. ECF No. 174. On September 9, 2019, the United States filed a motion for a
21
     temporary restraining order and preliminary injunction. ECF No. 175, 176. On September 17,
22
     2019, Capital One filed the instant preliminary injunction motion. ECF No. 190. On October 21,
23
     2019, a hearing was held on the pending motions. The Court granted the United States’ Motion for
24

25   a Temporary Restraining Order and Preliminary Injunction enjoining Capital One from proceeding

26   with a foreclosure sale on the Property. The Court then took the remaining motions under

27

28
                                                      2
     submission for the parties to submit additional briefing. ECF No. 214. This written order now
 1

 2   follows.

 3

 4      III.      FACTUAL FINDINGS
 5
        The Court makes the following findings of fact (for purposes of the instant motions only).
 6
        Leon and nonparty Harold Benzer acquired title to real Property located at 29 Highland
 7
     Creek Drive, Henderson, Nevada 89052 (the “Property”) in March 2002 as joint tenants. Harold
 8
     Benzer is the father of Leon Benzer and is now deceased. The Property sits in a neighborhood
 9

10   governed by the Anthem Country Club Association.

11             In April 2005, nonparty Courthouse Café LLC obtained a commercial loan from nonparty
12   Bank of Las Vegas for $990,000, and the loan was later increased to $1.2 million (“2005
13
     Loan”). To secure Courthouse Café’s obligations, Leon and Harold Benzer executed a deed of
14
     trust encumbering the Property. All rents from the Property were assigned to the Bank of Las
15
     Vegas. On or about August 17, 2012, Bank of Las Vegas assigned all its interest in the 2005
16

17   Loan including the first deed of trust to Capital One. Courthouse Café LLC defaulted on its

18   obligations on the 2005 loan.

19             In September 2007, Leon Benzer obtained a loan from Chevy Chase Bank, FSB for $1.6
20   million (“2007 Loan”). The 2007 loan was secured by a second position deed of trust
21
     encumbering the Property that names Mortgage Electronic Registration Systems, Inc. (“MERS”)
22
     as nominee-beneficiary. MERS assigned the second deed of trust to Capital One on or about
23
     March 9, 2015. Leon Benzer also defaulted on the 2007 Loan.
24

25             In August 2007, the IRS recorded notices of federal tax liens against Leon Benzer for

26   unpaid federal income tax liability for the 2001, 2002, 2003, 2004, and 2005 tax years.

27

28
                                                       3
              Benzer failed to pay HOA dues and a notice of foreclosure sale was eventually recorded.
 1

 2   On March 1, 2013, a nonjudicial foreclosure sale occurred in which SFR purchased the Property

 3   for $20,000. In July 2013, the HOA’s agent Nevada Association Services (“NAS”) filed an

 4   interpleader action to dispose of $17,840.25 in surplus funds. The United States was awarded the
 5
     surplus funds. The Property is worth approximately $1.8 million. Capital One subsequently
 6
     assigned its interest in the 2005 loan to Rocktop Partners on February 2019. Leon Benzer is
 7
     currently incarcerated.
 8
              In its motion for a preliminary injunction, the United States seeks an injunction requiring
 9

10   SFR, the current alleged title owner of the Property, to deposit all future rents collected on the

11   Property with the Clerk of the Court. The United States argues that it is entitled to such an
12   injunction by 26 U.S.C. § 7402(a), which authorizes the district courts to issue injunctions “as
13
     may be necessary or appropriate for the enforcement of the internal revenue laws.” 26 U.S.C. §
14
     7402(a).
15
        IV.      LEGAL STANDARD
16

17               a. Preliminary Injunction

18      A preliminary injunction is “an extraordinary remedy that may only be awarded upon a clear

19   showing that the plaintiff is entitled to such relief.” Winter v. Natural Res. Def. Council, Inc.,
20   555 U.S. 7, 22 (2008). To obtain a preliminary injunction, a plaintiff must establish four
21
     elements: “(1) a likelihood of success on the merits, (2) that the plaintiff will likely suffer
22
     irreparable harm in the absence of preliminary relief, (3) that the balance of equities tips in its
23
     favor, and (4) that the public interest favors an injunction.” Wells Fargo & Co. v. ABD Ins. &
24

25   Fin. Servs., Inc., 758 F.3d 1069, 1071 (9th Cir. 2014) (citing Winter, 555 U.S. 7, 20 (2008)). A

26   preliminary injunction may also issue under the “serious questions” test. Alliance for the Wild

27   Rockies v. Cottrell, 632 F.3d 1127, 1134 (9th Cir. 2011) (affirming the continued viability of this
28
                                                        4
     doctrine post-Winter). According to this test, a plaintiff can obtain a preliminary injunction by
 1

 2   demonstrating “that serious questions going to the merits were raised and the balance of

 3   hardships tips sharply in the plaintiff's favor,” in addition to the other Winter elements. Id. at

 4   1134-35 (citation omitted).
 5
                 b. Objections to Magistrate Judge’s Orders and Award of Fees Under Rule
 6
                       37(a)(5)(A)
 7
              Pursuant to Rule 72 of the Federal Rules of Civil Procedure, this Court “must consider
 8
     timely objections” to any non-dispositive order issued by a magistrate judge “and modify or set
 9

10   aside any part of the order that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a).

11   Rule 37(a)(5)(A) states that the Court must grant movant’s reasonable expenses incurred in
12   making the motion, including attorney’s fees. Fed. R. Civ. P. 37(a)(5)(A). But the Court must not
13
     award the fees if “the opposing party’s nondisclosure, response, or objection was substantially
14
     justified.” Id.
15
         V.      DISCUSSION
16

17            First, the Court denies SFR’s appeal of Judge Albregts’s order. The Court does not find

18   that Judge Albregts was clearly erroneous or acted in a way contrary to law in awarding attorney’s

19   fees to Capital One. While SFR may believe that its reasons for failing to comply with Capital
20   One’s discovery requests were substantially justified, Judge Albregts did not agree. SFR has failed
21
     to establish that it was clearly erroneous or an error of law for Judge Albregts to so find.
22
              Next the Court considers the United States of America’s Motion for a Preliminary
23
     Injunction. The Court finds that the United States raises serious questions and that the balance of
24

25   equities tips in its favor under Winter and Cottrell. Winter, 555 U.S. at 22 (2008); Cottrell, 632

26   F.3d at 1134. The Court presumes that there is irreparable harm, because this is a case involving

27   statutory enforcement where the governing statute authorizes injunctive relief. Fed. Trade Comm’n
28
                                                       5
     v. Consumer Defense LLC, 926 F.3d 1208, 1214 (9th Cir. 2019) (“[I]n a case involving statutory
 1

 2   enforcement, where the applicable statute authorizes injunctive relief, the traditional irreparable

 3   injury showing is not required.”). The Court thus need only address whether there are serious

 4   questions going to the merits, whether the injunction is in the public interest, and whether the
 5
     balance of hardship tips in the United States’ favor.
 6
            The Court finds that all of these prerequisites are met. There are serious questions as to the
 7
     validity of SFR’s claim on the Property, given factual disputes as to whether or not Capital One or
 8
     its successors-in-interest possess deeds of trust that survived the foreclosure sale. The Court also
 9

10   finds that there is a clear public interest in enforcement of the federal tax laws, and in preserving

11   any revenue from such enforcement. Finally, the Court finds that the balance of hardships tip in
12   the United States’ favor, as the United States has sufficiently demonstrated that there is a lack of
13
     certainty as to whether or not it may ever be able to recover the full amount of tax liability that Mr.
14
     Benzer owes.
15
            SFR argues that the United States implicitly ratified the foreclosure sale by accepting
16

17   surplus proceeds. The Court rejects this argument. SFR cites no law, nor can it, establishing that

18   acceptance of surplus funds in an interpleader action precludes the United States from continuing

19   to collect on a still-owed tax debt. The Court also rejects SFR’s argument that the United States’
20   request for rents to be placed with the Court is a time-barred challenge to the validity of the HOA
21
     sale. Congress has granted the IRS up to ten years plus tolling to collect on tax assessments. 26
22
     U.S.C. § 6502(a)(1). The United States has made tax assessments ranging in time from 2006
23
     through 2013, and thus the Court does not find that the United States’ request for an injunction is
24

25   time-barred.

26          Finally, the Court addresses the question of what amount should be deposited with the

27   Clerk of the Court. The Court asked the parties for additional briefing on this issue. SFR submitted
28
                                                       6
     briefing indicating that the current monthly rental amount for the Property is $3,450. SFR also
 1

 2   provided an itemization explaining that it had fixed expenses of monthly pool service of $100,

 3   quarterly assessments of $935.25, management fee of $345, quarterly trash service at $47.80, and

 4   quarterly Property taxes of $3,161.36. In its opposition to the United States’ preliminary injunction
 5
     and at the hearing on the motion, SFR argued that were the Court to grant the injunction, it should
 6
     only be required to deposit the rent minus expenses—the net rent.
 7
            Capital One argues in opposition that the Uniform Assignment of Rent Act, codified by
 8
     the Nevada state legislature, only allows SFR to deduct expenses from the rent if those expenses
 9

10   are authorized by the assignee, in this case Capital One. Pl.’s Br. 2–3; citing Nev. Rev. Stat. §

11   107A.330. While the United States does not explicitly join Capital One’s argument regarding the
12   applicability of the Uniform Assignment of Rent Act, the United States does argue that it would
13
     be inequitable for SFR to only deposit rents minus expenses.
14
            First, the United States’ motion only seeks for future rents to be deposited with the Court,
15
     allowing SFR to keep any past rents. Second, any funds deposited to the Court would be returned
16

17   to SFR if judgment is awarded in its favor. SFR has already collected $269,000 in rents, which is

18   several times the $20,000 it paid for the Property at issue in this case.

19          The Court agrees that SFR has not demonstrated a legal basis for allowing it to deposit its
20   rents minus expenses. The Court will thus order SFR to deposit full monthly rent for the Property
21
     at 29 Highland Creek with the Clerk of the Court until this litigation is resolved.
22
            CONCLUSION
23
            IT IS THEREFORE ORDERED that Defendant United States of America’s Motion for
24

25   Preliminary Injunction (ECF No. 190) is GRANTED. Defendant SFR Investments Pool 1, LLC is

26   ordered to deposit all future rental proceeds with the Clerk of the Court until this litigation has

27   been resolved either through court order or settlement.
28
                                                       7
           IT IS FURTHER ORDERED that SFR Investments Pool 1, LLC’s Objection to
 1

 2   Magistrate Judge’s Order (ECF No. 174) is DENIED.

 3         DATED: March 3, 2020.

 4

 5
                                                    ______________________________
 6                                                  RICHARD F. BOULWARE, II
                                                    UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                8
